DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, 12, 13, 18, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafeman et al. (US 2010/0133098).  This rejection was applied in Paragraphs 13-23 of the Non-Final Rejection mailed 01/14/22.  The rejection remains in effect. Please see Response to Arguments below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hafeman et al. (US 2010/0133098).  This rejection was applied in Paragraphs 28-30 of the Non-Final Rejection mailed 01/14/22.  The rejection remains in effect.  Please see Response to Arguments below. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hafeman et al. (US 2010/0133098) in view of Thuo et al. (US 2015/013.  This rejection was applied in Paragraphs 30-32 of the Non-Final Rejection mailed 01/14/22.  The rejection remains in effect.  Please see Response to Arguments below. 
Claims 14-17 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hafeman et al. (US 2010/0133098) in view of Thuo et al. (US 2015/013.  This rejection was applied in Paragraphs 33-36 of the Non-Final Rejection mailed 01/14/22.  The rejection remains in effect.  Please see Response to Arguments below. 

Response to Arguments
Applicant’s arguments, filed 04/11/22, with respect to the rejection(s) of claims 1-25 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has amended the claims to correct the various issues set forth in Paragraphs 4-10 of the Non-Final Rejection mailed 01/14/22.  See also page 8 of Applicant’s Remarks.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, filed 04/11/22, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102(1)(a) as being anticipated by Hafeman et al (US 2010/0133098) and 35 U.S.C. 103 including Hafeman have been fully considered but they are not persuasive. Applicant has amended claim 1 to recite “A MALDI-TOF analysis plate, comprising: a planar support comprising at least one sheet of paper material having cellulose fibers, and at least one ply of a metal material; at least one test face including at least one analysis zone defined on the planar support, the analysis zone enabling a sample received on the analysis zone to be analyzed by mass spectrometry using a MALDI-TOF technique”. Applicant also amended claim 13 to recite a device similar to claim 1 but without the metal layer. Applicant then argued that Hafeman does not teach a MALDI-TOF analysis plate having the features of claims 1 and 13.  Applicant argued that Hafeman does not teach a MALDI-TOF plate as recited in the preamble of the claims.  Applicant has also argued that the analysis zone that enables a sample received on the analysis zone to be analyzed by mass spectrometry using a MALDI-TOF technique. 
The Examiner respectfully disagrees and first submits that Applicant is arguing an intended use of the device with respect to the reciting a “MALDI-TOF analysis plate” and “to be analyzed by mass spectrometry using a MALDI-TOF technique”.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The Examiner further submits that the manner of using the device does not differentiate an apparatus claim from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  See MPEP 2114, Section II. 
The Examiner now notes that the prior art teaches all of the structural limitations recited in the body of the claim and is capable of performing the intended use recited in the claim and argued by Applicant. The Examiner again directs Applicant to Figures 5 and 11 and Paragraphs 0057-0066, 0072-0083 and 0096-0099 of Hafeman and also Paragraphs 14 of the Non-Final Rejection mailed 01/14/22.  As stated in Paragraph 14, Hafeman teaches an analysis plate (2) comprising a planar support (8) test face with a plurality of analysis zones (68).  The planar support also includes paper layers having cellulose fibers (30, 50, 60) and metal layers (100, 200, 510, 520).   The Examiner submits this combination of cited features is what is recited in claims 1 and 13.  In addition, the Examiner adds that claim 13 does not recite the metal layer portion of the device recited in claim 1. Finally, the Examiner submits that Hafeman explicitly recites using their plate in a MALDI mass spectrometry system in Paragraphs 0088-0095. Therefore, Hafeman teaches all of the structural features of the claim and is capable of performing the intended use of MALDI mass spectrometry.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 30, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798